Name: Commission Delegated Decision (EU) 2018/1102 of 6 June 2018 amending Annex III to Decision No 466/2014/EU of the European Parliament and of the Council granting an EU guarantee to the European Investment Bank against losses under financing operations supporting investment projects outside the Union, as regards Iran
 Type: Decision_DEL
 Subject Matter: EU institutions and European civil service;  financing and investment;  Asia and Oceania;  EU finance
 Date Published: 2018-08-07

 7.8.2018 EN Official Journal of the European Union LI 199/11 COMMISSION DELEGATED DECISION (EU) 2018/1102 of 6 June 2018 amending Annex III to Decision No 466/2014/EU of the European Parliament and of the Council granting an EU guarantee to the European Investment Bank against losses under financing operations supporting investment projects outside the Union, as regards Iran THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Decision No 466/2014/EU of the European Parliament and of the Council of 16 April 2014 granting an EU guarantee to the European Investment Bank against losses under financing operations supporting investment projects outside the Union (1), and in particular Article 4(2) thereof, Whereas: (1) There has been notable progress in the economic, social, environmental and political situation in Iran since the adoption of Decision No 466/2014/EU. (2) In November 2016, the Council welcomed the prospect of extending the European Investment Bank's External Lending Mandate to Iran. (3) Decision (EU) 2018/412 of the European Parliament and of the Council (2) added Iran to the list of potentially eligible regions and countries in Annex II of that Decision. (4) Tangible steps taken by Iran to respect universal fundamental freedoms, rule of law and human rights would remain key for the shaping of the Union's future policy towards Iran. (5) The European Investment Bank should continue to apply adequate policies and processes protecting its integrity as well as confidence in the Bank. (6) Therefore, the Commission, with the involvement of the European External Action Service, has assessed that the overall economic, social environmental and political situation allows adding Iran to Annex III of Decision No 466/2014/EU, which includes the list of eligible regions and countries for European Investment Bank financing under Union guarantee. (7) Decision No 466/2014/EU should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 In point C(2) of Annex III to Decision No 466/2014/EU, the words: Bangladesh, Bhutan, Cambodia, China, India, Indonesia, Iraq, Laos, Malaysia, Maldives, Mongolia, Myanmar/Burma, Nepal, Pakistan, Philippines, Sri Lanka, Thailand, Vietnam, Yemen are replaced by the words Bangladesh, Bhutan, Cambodia, China, India, Indonesia, Iran, Iraq, Laos, Malaysia, Maldives, Mongolia, Myanmar/Burma, Nepal, Pakistan, Philippines, Sri Lanka, Thailand, Vietnam, Yemen. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 6 June 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 135, 8.5.2014, p. 1. (2) Decision (EU) 2018/412 of the European Parliament and of the Council of 14 March 2018 amending Decision No 466/2014/EU granting an EU guarantee to the European Investment Bank against losses under financing operations supporting investment projects outside the Union (OJ L 76, 19.3.2018, p. 30).